DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 5 claims “an anti-drip mechanism” that is not shown in the drawings. The feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 1 is objected to. It is suggested that in at line 8 “that is contained” be amended to “that are contained” in order to enhance the clarity of the claim. 
Claim 2 is objected to. It is suggested that VDC be amended to volts direct current in order to enhance the clarity of the claim. 
Claim 6 is objected to. It is suggested that “a over flow level sensor” be amended to “an overflow level sensor” in order to enhance the clarity of the claim. 
Claims 2-10 are objected to. It is suggested that in the first word of each claim “An automatic machine” be amended to “The automatic machine” since they are referring to the automatic machine of claim 1. 
Claim 8 is objected to. It is suggested that the feet and inches dimensions be placed in parenthesis, as opposed to brackets, or deleted since there are already claimed in meters. 
Claim 8 is objected to. It is suggested that “A.” be amended to amps and “TTL” be amended to Time-to-live in order to enhance the clarity of the claim. 
Claim 8 is objected to. It is suggested that VDC be amended to volts direct current in order to enhance the clarity of the claim. 
Claim 10 is objected to for containing multiple periods at the end of each step. It is suggested that they be removed and replaced with commas to enhance the clarity of the claims. 
Claims 1-10 contain multiple capitalized letters throughout the claim (with the exception of the first letter of the claim), and it is suggested that they be amended to lower case letters to enhance the clarity of the claim.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “computer” in line 19 is the same computer previously referred to in the claim in line 11. Correction/clarification is required. 
Claim 1 is rejected under 35 U.S.C. 112 (b) for lacking antecedent basis since “the scale” in line 16 is not previously referred to in the claim. 
Claim 2 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “a relay card (66)” is the same relay card referred to in claim 1, from which claim 2 depends or is a separate relay card. Correction/clarification is required. 
Claim 3 is rejected under 35 U.S.C. 112 (b) for lacking antecedent basis since “the filtered water” is not previously referred to in the claim, or claim 1, from which claim 3 depends. 
Claim 3 is additionally rejected for being indefinite since it is not clear if “two connected solenoid valves” in line 8 are the same solenoid valves from claim 1, from which claim 3 depends. 
Claim 3 is rejected for lacking antecedent basis since “the container detector” in line 12 is not previously referred to in the claim, or claim 1, from which claim 3 depends. 
Claim 3 is rejected for being indefinite since it is not clear if “a touch screen” in claim 19 is the same touch screen in claim 1, from which claim 3 depends. 
Claim 3 is rejected for being indefinite since it is not clear if “scanner (41)” is the same structure as “Bar Code Reader (41)” in claim 1, from which claim 3 depends. 
Claim 3 is rejected for being indefinite. It is not clear if “a filling spout” in line 21 is the same filling spout in line 12 of the page. 
Claim 3 is rejected for being indefinite since it is not clear if “a scale” in line 22 is the same scale in claim 1, from which claim 3 depends. 
Claim 4 is rejected for lacking antecedent basis since “the window” on line 28 is not previously referred to in the claim, or claim 1, from which claim 4 depends. 
Claim 4 is rejected for being indefinite since it is not clear if “a tank” in line 30 is one of the tanks previously referred to in claim 1, from which claim 4 depends. 
Claim 5 is rejected for being indefinite since it is not clear if “a scale” in line 9 is the same scale in claim 1, from which claim 5 depends. 
Claim 6 is rejected for lacking antecedent basis since “the central window” in line 24 is not previously referred to in the claim, or claim 1, from which claim 6 depends. 
Claim 6 is rejected for lacking antecedent basis since “the motors” in line 33 is not previously referred to in the claim, or claim 1, from which claim 6 depends. 
Claim 6 is rejected for being indefinite since it is not clear if “an external power source” in line 1 is the same power source in claim 1, from which claim 6 depends. 
Claim 6 is rejected for being indefinite since it is not clear what “inside structure” is referring to. Correction/clarification is required. 
Claim 6 is rejected for lacking antecedent basis since “the electronic card” is not previously referred to in the claim, or claim 1, from which claim 6 depends. 
Claim 6 is rejected for being indefinite since it is not clear if “a bar code reader” is the same bar code reader in claim 1, from which claim 6 depends. 
Claim 6 is rejected for being indefinite since it is not clear if “text screen” is the same limitation as touch screen in claim 1, from which claim 6 depends. 
Claim 7 is rejected for being indefinite since it is not clear if “an injector” in line 10, is one of “injectors” in claim 1, from which claim 7 depends. 
Claim 7 is rejected for lacking antecedent basis since “the dynamic mixer” is not previously referred to in the claim, or claim 1, from which claim 7 depends. 
Claim 7 is rejected for being indefinite since it is not clear if “a tank” in line 15, is the same “a tank” in line 10. 
Claim 7 is rejected for being indefinite since it is not clear if “a tank of finished product” in line 18, is the same “a tank” in line 13 of the claim. 
Claim 8 is rejected for lacking antecedent basis since “the container shaped housing” in line 22 is not previously referred to in the claim, or claim 1, from which claim 8 depends. 
Claim 8 is rejected for being indefinite since it is not clear if “linear barcode reader scanner and touch screen” are the barcode scanner and touch screen from claim 1, from which claim 8 depends. 
Claim 9 is rejected for being indefinite since it is not clear what “the device” is referring to. 
Claim 9 is rejected for being indefinite since “a set of touch screens” includes the touch screen in claim 1, from which claim 9 depends. 
Claim 10 is rejected for lacking antecedent basis since is “the ignition switch” is not previously referred to in the claim. 
Claim 10 is rejected for lacking antecedent basis since “the AC power supply” is not previously referred to in the claim. 
Claim 10 is rejected for lacking antecedent basis since “The permanent illumination led indicator” is not previously referred to in the claim. 
Claim 10 is rejected for being indefinite since it is not clear what “they are two arrows located at the bottom” is referring to.



Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. U.S. Patent 5,746,238 to Brady teaches a dilution mixer with a mixing manifold (12), pump (13), valves (23), relay drivers (108) and a CPU (104). U.S. Patent 5,014,211 to Turner teaches a chemical delivery system with pumps (132, 142-146), pump controller (200), with a cascaded circuit (244) and CPU (240). The prior art does not teach or fairly suggest an automatic liquid detergent dispensing machine remotely controlled by a software connected to a server, with the injectors, solenoid valves, mixers, protective vault, electro fans, controller configuration, peristaltic pump, scale with load cells, and bar code reader as claimed in independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ANSHU BHATIA/Primary Examiner, Art Unit 1774